DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 objected to because of the following informalities:
“the impedances of the first channel and the second channel adjusted” in lines 14-15 of claim 1 should read “the adjusted impedances corresponding to the first channel and the second channel”
“the impedances of the first channel and the second channel adjusted” in lines 11-12 of claim 11 should read “the adjusted impedances corresponding to the first channel and the second channel”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 9-11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 7, 8, 12, and 13 are further rejected due to their dependency to claims 1 or 11.
Claims 1 and 11 recite “adjust[ing] impedances corresponding to the first channel and the second channel.” Claims 1 and 11 previously recite that a first impedance and a second impedance are measured. It is unclear if these “impedances” are the same as the first and second impedances. Examiner suggests to make clear that the “impedances” are different or the same as the first and second impedances.
Claim 2 recites the limitation “the first impedance corresponding to the first electrode unit” in lines 2-3. It is unclear if this limitation is referring to the first impedance as mentioned in lines 6-7 of claim 1 or not. If this limitation is referring to the limitation of lines 6-7 of claim 1, Examiner suggests amending the limitation to recite “the first impedance between the first electrode unit and a first portion of the user’s body contacting the first electrode unit.” There is a similar issue with the limitation “the second impedance corresponding to the second electrode unit” in line 3.
It is unclear what the limitations of claims 4 and 14 mean. To best of the Examiner’s understanding, claims 4 and 14 recite that a first electrode of the first electrode unit outputs a reference signal and the processor measures the first impedance based on a first signal, the first signal being when a second electrode of the first electrode unit that is at the first portion of the user’s body receives the reference signal. A third electrode of the second electrode unit outputs a different reference signal and the processor measures the second impedance based on a second signal, the second signal being when a fourth electrode of the second electrode unit that is at the second portion of the user’s body receives the different reference signal.
Claims 4 and 14 recite the limitation “the reference signal” in line 6 if claim 4 and in line 6 of claim 14. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the reference signal” in line 6 of claim 4 or line 6 of claim 14 is the same as the “reference signal” in line 3 of claim 4 or line 2 of claim 14, respectively. Clarification is requested. For examination purposes, it is interpreted that the reference signals are different.
Claims 5 and 15 recite that there are a plurality of reference signals. However, claims 4 and 14 recite that only one reference signal is outputted (as best understood by the Examiner, there are two reference signals). Further, the Examiner is uncertain whether the “a plurality of reference signals” of claims 5 and 15 are a distinct plurality of reference signals or are the reference signal(s) of claims 4 and 14. Clarification is requested. Examiner requests for clarification of whether or not there is one reference signal that is outputted or if there are a plurality of reference signals that are outputted.
Claim 6 recites that there are reference signals (plural). As previously mentioned, the Examiner is uncertain as to whether this recitation is referring back to “a reference signal” in claim 4, “a plurality of reference signals” in claim 5, or a combination of both. Clarification is requested.
Claim 9 recites the limitation “the biometric signal amplified” in line 4. There is insufficient antecedent basis. “The biometric signal amplified” was not previously mentioned in the claim or in claim 9. Claim 1 merely recites “a biometric signal” in line 14. It is unclear if “the biometric signal amplified” should recite “the biometric signal.” Clarification is requested.
Claim 10 recites “at least one of the user’s body fat, electrocardiogram, skin resistance, electromyogram, electroencephalogram, and electooculogram.” It is unclear if the sensor module senses one of the listed biometric signals or if the sensor modules measure one of each of the listed biometric signals. Clarification is requested. For examination purposes, it is interpreted that only one of the listed biometric signals are sensed by the sensor module.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in 
Regarding claim 11, the claim recites a series of steps or acts, including determining a second impedance between a second electrode unit connected with a second channel of the sensor module and a second portion of the user’s body contacting the second electrode unit. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a second impedance between a second electrode unit connected with a second channel of the sensor module and a second portion of the user’s body contacting the second electrode unit sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites obtaining the user’s biometric signal with impedances of the first channel and the second channel adjusted, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The obtaining of the user’s biometric signal does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the obtained biometric signal, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of measuring a first impedance, determining a second Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 1.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited sensor module is a generic sensor configured to perform pre-solutional data gathering activity, the first and second electrode unites are 
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data analyzing. The analyzing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. ‘044 (US Pub No. 2017/0281044).
Regarding claim 1, Ahn et al. ‘044 teaches an electronic device (Fig. 2A body fat measurement module 310 and [0108]), comprising:
a sensor module (Fig. 2A area defined by box with dashed lines and [0109]);

a second electrode unit connected with a second channel of the sensor module (Fig. 2A third and fourth electrodes 313, 314 and [0109]; Fig. 6A and [0148] show electrodes 313, 314 are connected to switch 182 via second antenna module, indicating a second connection, channel.); and
a processor (Fig. 1A controller 180 and [0037]) configured to:
measure, via the sensor module, a first impedance between the first electrode unit and a first portion of a user’s body contacting the first electrode unit and a second impedance between the second electrode unit and a second portion of the user’s body contacting the second electrode unit (Fig. 2B and [0124]; To measure body fat, the sensor module will measure the impedance in each of the electrodes.);
adjust, via the sensor module, impedances corresponding to the first channel and the second channel, respectively, so that a difference between the first impedance and the second impedance meets a designated range, based on the first impedance and the second impedance ([0179]); and
obtain, via the  sensor module, a biometric signal of the user, with the impedances of the first channel and the second channel adjusted (Fig. 9A S627 and [0180]; Body fat is interpreted as a biometric signal.).
Regarding claim 2, Ahn et al. ‘044 teaches wherein the sensor module includes:
an impedance analyzer configured to measure the first impedance corresponding to the first electrode unit and the second impedance corresponding to the second electrode unit and output a control signal according to a result of the measurement (Fig. 6A impedance measurement chip 390 and [0148]); and
an impedance controller configured to control the impedances corresponding to the first channel and the second channel, respectively, in response to the control signal ([0180]).
Regarding claim 4, Ahn et al. ‘044 teaches wherein the processor is configured to, via the sensor module:
output a reference signal via a first electrode of the first electrode unit and measure the first impedance based on a first signal which results as the reference signal is received via the first portion of the user’s body by a second electrode of the first electrode unit (Fig. 2B and [0124]; When the hands touch each side of the sensor module, the sensor module will measure the impedance in each of the electrodes.); and
output the reference signal via a third electrode of the second electrode unit and measure the second impedance based on a second signal which results as the reference signal is received via the second portion of the user’s body by a fourth electrode of the second electrode unit (Fig. 9A S621-S626 and [0176]-[0180]).
Regarding claim 7, Ahn et al. ‘044 teaches wherein the processor is configured to:
determine the difference between the first impedance and the second impedance via the sensor module ([0179]; “…controller 180 can compare an impedance value acquired when the current with the first frequency is applied through the first and third electrodes…with an impedance value acquired wen the current with the first frequency is applied through the second and fourth electrodes…”); and
if the difference between the first impedance and the second impedance is larger than a designated value, adjust the impedances corresponding to the first channel and the second channel, respectively, so that the difference meets the designated range ([0178]-[0179]).
Regarding claim 8, Ahn et al. ‘044 teaches wherein the processor is configured to:
determine the difference between the first impedance and the second impedance via the sensor module ([0179]; “…controller 180 can compare an impedance value acquired when the current with the first frequency is applied through the first and third electrodes…with an impedance value acquired wen the current with the first frequency is applied through the second and fourth electrodes…”); and

Regarding claim 10, Ahn et al. ‘044 teaches wherein the sensor module is configured to sense at least one of the user’s body fat, electrocardiogram, skin resistance, electromyogram, electroencephalogram, and electrooculogram (Abstract; “determine body fat measurement”).
Regarding claims 11, 12, and 14, Ahn et al. ‘044 teaches a method for operating an electronic device, the method comprising the recited elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 in view of Gerber ‘387 (US Pub No. 2007/0100387).
Regarding claims 3 and 13, Ahn et al. ‘044 teaches all of the elements of the current invention as mentioned above except for wherein the impedance controller includes at least one resistor and capacitor for controlling the impedances corresponding to the first channel and the second channel, respectively.
Gerber ‘387, which is of the same field of endeavor as the current application of an electronic device and a device that measures impedance, teaches impedance measurement circuitry may also include resistors capacitors and other known circuits and components for measuring current and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impedance controller of Ahn et al. ‘044 to include at least one resistor and capacitor as Gerber ‘387 teaches that it is well-known in the art for impedance measurement circuitry to have resistors and capacitors.
Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 in view of Hafezi et al. ‘241 (US Pub No. 2020/0121241, provisional application filed 04 April 2017).
Regarding claims 5 and 15, Ahn et al. ‘044 teaches sequentially output a plurality of reference signals with different frequencies (Fig. 2B and [0124]; When the hands touch each side of the sensor module, the sensor module will measure the impedance in each of the electrodes.). As previously mentioned, it is unclear what “plurality of reference signals” is referring to. Claim 4 mentions outputting a reference signal. If there are a plurality of reference signals that are being measured, one of ordinary skill in the art would understand that not all of the reference signals would have the same frequency.
Ahn et al. ‘044 teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to, via the sensor module:
determine resistance components and capacitance components of the first impedance and the second impedance based on a plurality of signals received individually corresponding to the plurality of reference signals.
Hafezi et al. ‘241, which is of the same field of endeavor as the current application of an electronic device and a device that measures skin impedance, teaches resistance and capacitance values derived from the impedance sensor output are not necessarily unique. For this discussion, the impedance sensor output will be discussed in terms of the real and imaginary components of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ahn et al. ‘044 to include determine resistance components and capacitance components as Hafezi et al. ‘241 teaches it is understood by those skilled in the art that these are ways to analyze biological impedance data ([0160]).
Regarding claim 6, Ahn et al. ’044 teaches wherein the processor is configured to determine a frequency range of the reference signals based on a type of the biometric signal ([0009], [0178]-[0179]).
Claim 9 is refected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ‘044 in view of Chetham et al. ‘348 (US Pub No. 2011/0025348).
Regarding claim 9, Ahn et al. ‘044 teaches all of the elements of the current invention as mentioned above except for an amplifier configured to differentially amplify a first input signal obtained from the first electrode unit via the first channel and a second input signal obtained from the second electrode unit via the second channel an generate the biometric signal amplified.
Chetham et al. ‘348 teaches measuring the electrical impedance of a subject’s body ([0003]). Typically the apparatus used to measure the electrical impedance includes a differential amplifier for amplifying second signals measured at each of two second electrodes ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Ahn et al. ‘044 to include an amplifier as Chetham et al. ‘348 teaches that an amplifier is typical for impedance measuring apparatuses to have to amplify signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiebe et al. ‘548 (US Pub No. 2017/0071548) teaches using bioimpedance data to estimate .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791